 1   Mary R. O'Grady, 011434
     Kimberly I. Friday, 035369
 2   OSBORN MALEDON, P.A.
     2929 North Central Avenue, Suite 2100
 3
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
     mogrady@omlaw.com
 5   kfriday@omlaw.com
 6   Attorneys for Defendant Maricopa County Sheriff Paul Penzone
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE DISTRICT OF ARIZONA
10
11    Manuel De Jesus Ortega Melendres, on           No. CV-07-2513-PHX-GMS
      behalf of himself and all others similarly
12    situated; et al.,
13                                                   [CORRECTED] DEFENDANT
                           Plaintiffs,
                                                     PAUL PENZONE’S MOTION
14    and                                            FOR RELIEF FROM
                                                     RETROACTIVE CHANGE IN
15    United States of America,                      MONITOR’S METHODOLOGY
16                         Plaintiff-Intervenor,
17
      vs.
18
      Paul Penzone, in his official capacity as
19    Sheriff of Maricopa County, Arizona, et al.,
20                         Defendants.
21
22          Pursuant to Paragraphs 128 and 135 of the Court’s Supplemental Permanent
23   Injunction (Doc. 606), Defendant Maricopa County Sheriff Paul Penzone submits this
24   motion for relief from the Monitor’s decision to retroactively apply a new assessment
25   methodology that was imposed without the notice required by Paragraph 135. While the
26   Monitor has the authority to change his methodology, the manner in which he did so did
27   not comply with the procedural requirements set out in the Court’s Order and was thus
28   beyond the scope of his authority.
 1                                          BACKGROUND
 2          The Maricopa County Sheriff’s Office (“MCSO”) has been operating under the
 3   Court’s injunctions since 2013. Docs. 606, 1765 (collectively, the “Orders”). The
 4   Second Amended Supplemental Permanent Injunction includes requirements meant to
 5   ensure that internal police misconduct investigations take place in a timely and efficient
 6   manner. Paragraph 204 requires that MCSO complete administrative investigations
 7   within 85 calendar days of the initiation of the investigation if handled by MCSO’s
 8   Professional Standards Bureau (“PSB”) or 60 days if handled within the principal’s (the
 9   subject of the investigation’s) Division. See Doc. 1765 ¶¶ 204, 162(g). That same
10   paragraph allows for “[r]easonable requests for extensions of time,” so long as they are
11   submitted to and approved by the PSB Commander. Id. ¶ 204.
12          All Parties recognize that the number of complaints that MCSO must investigate
13   has increased since the imposition of the Court’s Orders. In 2014, PSB initiated 717
14   internal investigations. Monitor’s 25th Report, Doc. 2569 at 192. That number climbed
15   to 1,072 investigations in 2019, and 585 were opened in the first half of 2020. Id. This
16   has dramatically increased the strain on PSB personnel, who have gone from carrying
17   an active investigative case load of 12-16 cases per month to 55-60 cases per month. Id.
18   at 192-193. Predictably, this has created a large number of cases, with 1,954 open
19   investigations in the second quarter of 2020. Id. at 193. The time it takes to close a case
20   has suffered as well, with the average time to completion rising to 501 days. Id.
21          As noted, Paragraph 204 allows for reasonable requests for extensions of time to
22   complete investigations. PSB investigators have consistently sought such extensions
23   when necessary, including when they needed additional time because of the demands of
24   their caseloads. Up through the Monitor’s 24th Report, the Monitor found this an
25   acceptable practice—so long as a timely request for, and approval of, an extension was
26   made in an investigation, the Monitor found that investigation compliant with Paragraph
27   204. See, e.g., Doc. 2549 at 208 (finding MCSO in compliance with Paragraph 204 even
28
                                                 2
 1   though large number of investigations exceeded the timeline requirements because those
 2   investigations included timely requests for, and approvals of, extensions).
 3          Without prior notice, that changed in the Monitor’s 25th Report, filed with the
 4   Court on November 16 and covering the second quarter of 2020 (April 1 through June
 5   30). For the first time, the Monitor began conditioning compliance with Paragraph 204
 6   upon the justifications for the time-extension requests, stating that the Monitor “can no
 7   longer accept workload as the justification for the failure to complete investigations in a
 8   timely manner” and that “the agency . . . bears the responsibility to address this issue
 9   with decisive action.” Doc. 2659 at 204. See also id. at 38 (discussing “acceptable
10   specific reason[s] for . . . delay” such as FMLA leave and inability to locate witnesses).
11   As a result of this newly announced rule, the Monitor found MCSO out of compliance
12   with Paragraph 204 for the first time in three reporting periods. In a demoralizing and
13   unjustified blow to MCSO, the Monitor slashed PSB’s compliance from 95% in the 24th
14   Report (Doc. 2549 at 208) to 5% in the 25th Report (Doc. 2569 at 203). The same is
15   true of Paragraph 281, where compliance was withdrawn because “extensions related to
16   workload and other justifications not specific to an investigation will no longer be
17   considered acceptable.” Id. at 261. This change also negatively impacted MCSO’s
18   compliance with Paragraph 194—the Monitor found thirty-seven PSB investigations
19   noncompliant based solely on his retroactive application of the new extension request
20   rule; in contrast, only two PSB investigations were found deficient on other grounds. Id.
21   at 190. Similarly, the Monitor found nine of the twenty-six investigations conducted by
22   Districts or Divisions outside of PSB to be noncompliant solely based on the new
23   extension-request rule. Id.
24          The Monitor compounded his error by retroactively incorporating his new
25   Paragraph 204 requirement into his assessment of compliance with Paragraphs 32, 33,
26   and 211. Doc. 2569-2 at 3. The terms of those paragraphs do not expressly turn on
27   whether the deadlines in Paragraph 204 were met, and by incorporating them into his
28   assessment the Monitor read in a requirement that is not tied to the language of the
                                             3
 1   Orders. As a result, the Monitor assessed a marked decline in MCSO’s compliance with
 2   those paragraphs for the second quarter of 2020, even though MCSO’s conduct has not
 3   changed appreciably since the first quarter of 2020. For example, the Monitor concluded
 4   that MCSO was out of compliance with Paragraph 33, which, like Paragraph 204, the
 5   MCSO has been in compliance with for an extended period of time. Compare Doc. 2549
 6   at 38 with Doc. 2569 at 39. The Monitor made this unilateral decision even though
 7   “MCSO is in compliance regarding investigative quality and findings,” which are the
 8   requirements that Paragraph 33 actually relates to. Doc. 2569 at 39. 1
 9          The Monitor first notified MCSO of his new methodology for assessing
10   compliance with extension requests on October 15, 2020, the same day he provided his
11   draft 25th Report to the Parties. MCSO objected to the retroactive application of the
12   new methodology in its comments to the Monitor’s 25th Report on November 10, 2020.
13   (Doc. 2569-2.) Over MCSO’s objection, the Monitor’s 25th Report to the Court, filed
14   on November 16, 2020, continues to retroactively apply the Monitor’s new rule.
15                                           ARGUMENT
16          Paragraph 135 requires that the Monitor submit any proposed change to his
17   assessment methodology “[a]t least 30 days prior to the initiation of any audit, review,
18   or assessment.” Doc. 606. By notifying MCSO for the first time on October 15, 2020,
19   the same day he provided MCSO with his draft 25th Report, that he would no longer
20   accept workload-related extension requests, the Monitor failed to give the notice
21   required by Paragraph 135. The Order does not provide the Monitor with authority to
22   retroactively apply his changed methodology to the quarter that ended in June 2020,
23   when he provided MCSO no notice of his change in assessment methodology until after
24   the quarter concluded. Without advance notice of the change, MCSO was unable to
25
     1
       Paragraph 33 provides: “MCSO Personnel who engage in Discriminatory Policing in
26   any context will be subjected to administrative Discipline and, where appropriate,
27   referred for criminal prosecution. MCSO shall provide clear guidelines, in writing,
     regarding the disciplinary consequences for personnel who engage in Discriminatory
28   Policing.”
                                              4
 1   “submit any comments or concerns regarding the proposed methodology,” for the
 2   second quarter review, which also guaranteed the Monitor could not “modify the
 3   methodology as necessary to address any concerns” or “inform the Parties in writing of
 4   the reasons it is not modifying its methodology.” Id. This also allowed the Monitor to
 5   sidestep the requirement that he notify the Court of the Parties’ disagreement with his
 6   proposal before any change was made. In other words, the Monitor’s retroactive
 7   application of the rule deprived MCSO of valuable opportunities to provide its own input
 8   that it is entitled to under the Orders.
 9          The Monitor did not need to resort to retroactive application of a new rule to make
10   his point that the caseloads are a problem—MCSO shares the Monitor’s concern and
11   has been trying to work with the Parties and the Monitor to develop solutions. Some of
12   those solutions may eventually come before this Court, but this Motion addresses only
13   the procedural requirements in Paragraph 135 and the unfairness of retroactively
14   applying a rule that did not exist during the quarter being assessed. Nor did the Monitor
15   need to amplify the results of his retroactive application of the rule by extending it to his
16   assessment of compliance with Paragraphs 32, 33, and 211, when only Paragraph 204
17   directly addresses the review of extension requests.
18          The Monitor also departed from past practice when he summarily withdrew
19   compliance for Paragraphs 33, 204, and 281 instead of providing a warning to MCSO
20   that compliance would be withdrawn in the third quarter if results did not improve. In
21   the past, the Monitor has permitted MCSO one quarter to correct deficiencies before
22   withdrawing a compliance finding. See, e.g., 24th Report (Doc. 2549) at 179-80 (issuing
23   a warning for Paragraph 175 for the first quarter of 2020 and noting that compliance
24   with be withdrawn if deficiencies are not corrected in the second quarter of 2020); id. at
25   224 (same, as to Paragraph 220). Yet the Monitor declined to do so here without warning
26   or explanation.
27          MCSO does not dispute that the substance of the Monitor’s change in
28   methodology is within his authority to propose and ultimately execute, nor does MCSO
                                               5
 1   object to prospective application of the Monitor’s new rule. Under Paragraph 135, the
 2   new rule may take effect thirty days after its announcement by the Monitor—in other
 3   words, to extension memoranda submitted after November 14, 2020. Otherwise, MCSO
 4   will be unfairly penalized for not complying with a rule that was not in effect when the
 5   extension memoranda were authored.
 6         Therefore, MCSO respectfully asks that, pursuant to Paragraphs 128 and 135, the
 7   Court find that that Monitor failed to provide 30 days’ notice of a change in
 8   methodology. As a result, MCSO further asks that the Court find that the Monitor cannot
 9   apply the new methodology retroactively, and thus can only begin assessing compliance
10   with his new rule for extension requests dated November 14, 2020, or later (thirty days
11   after MCSO received notice of the new rule). Finally, because the Court is “[t]he
12   ultimate arbiter of compliance,” Doc. 606 ¶ 128, MCSO asks that MCSO be found in
13   compliance with those paragraphs which had their compliance status altered by the
14   Monitor’s improper retroactive application of his change in methodology (Paragraphs
15   33, 204, and 281).
16                                      CONCLUSION
17         Despite MCSO’s best efforts, the case load of investigations continues to grow.
18   MCSO recognizes the high case load is untenable and has been attempting to work with
19   the Monitor and Parties on potential solutions since 2018. The solution, however, is not
20   for the Monitor to act beyond his powers under the Orders to retroactively apply a new
21   rule with no prior notice. MCSO will never reach compliance if it must guess where the
22   Monitor will place the goalposts. MCSO respectfully requests that the Court grant its
23   motion.
24         Dated this 10th day of December, 2020.
25
26
27
28
                                               6
 1             OSBORN MALEDON, P.A.
 2
               By     s/ Kimberly I. Friday
 3                    Mary R. O’Grady
                      Kimberly I. Friday
 4                    2929 North Central, Suite 2100
                       Phoenix, Arizona 85012-2793
 5             Attorneys for Defendant Paul Penzone, in his
 6             official capacity as Maricopa County Sheriff
     8758222
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                    7
